FOURTH DIVISION
                                 DOYLE, P. J.,
                            MILLER and DILLARD, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules/


                                                                   February 27, 2015




In the Court of Appeals of Georgia
 A14A1942. DAVIS v. THE STATE.                                                DO-071 C

      DOYLE, Presiding Judge.

      Preston Davis was charged with possession of marijuana with the intent to

distribute,1 obstruction of a police officer,2 driving without proof of insurance,3 and

improper use of the center lane.4 He appeals the denial of his motion to suppress,

arguing that the impoundment of his vehicle and subsequent inventory search were

unlawful. For the reasons that follow, we affirm.

      When reviewing a trial court’s ruling on a motion to suppress,


      1
          OCGA § 16-13-30 (j) (1).
      2
          OCGA § 16-10-24 (a).
      3
          OCGA § 40-6-10 (a) (1.2).
      4
          OCGA § 40-6-126.
      this Court must be guided by three fundamental precepts: first, when a
      motion to suppress is heard by the trial judge sitting as the trier of fact,
      the judge hears the evidence and the judge’s findings on conflicting
      evidence are analogous to a jury verdict, and consequently, should not
      be disturbed by the appellate court if there is any evidence to support
      them; second, the trial court’s decisions on questions of fact and
      credibility are to be accepted unless they are clearly erroneous; and
      third, the appellate court must construe the evidence most favorably to
      the upholding of the trial court’s findings and judgment. Such precepts
      are equally applicable whether the trial court rules in favor of the State
      or the defendant.5


      So viewed, the record shows that on September 18, 2013, at approximately

10:00 p.m., an Athens-Clarke County police officer observed a 2002 Audi, which

Davis was driving, turn out of an apartment complex and travel more than 300 feet

in the center turn lane. While following Davis, the officer ran the Audi’s license plate

through the computer and determined that the car was not insured. After confirming

with dispatch that the vehicle did not have valid insurance, the officer activated his

blue lights, and Davis pulled over to the side of the road near an overpass.




      5
      (Citations omitted.) State v. Colvard, ___ Ga. ___, ___ (1) (Case No.
S14A1347, decided Jan. 20, 2015).

                                           2
      When the officer informed Davis that his computer reflected that Davis’s

vehicle was not covered by insurance, Davis produced a binder from his insurance

agent showing that insurance on the vehicle took effect on August 14, 2013.

According to the officer, the paperwork showed that the policy provided coverage for

30 days, and the 30 days had already expired.6 Davis then produced an insurance card

with a policy for a separate vehicle and advised that it reflected “the policy number

under which the Audi should be covered.” In an effort to verify coverage, the officer

called an after-hours number for the insurance company and was told by the operator

that the policy for that particular vehicle could not be located.7

      The officer then called for a wrecker to tow the vehicle and began an inventory

search at the front of Davis’s car. When the officer leaned down to activate the trunk

latch, Davis fled on foot. After pursuing him, the officer returned to the vehicle and




      6
        The insurance paperwork was left in Davis’s vehicle, and it was not
introduced at the suppression hearing.
      7
        The representative was able to locate Davis’s name associated with another
vehicle for which Davis did have insurance.

                                           3
discovered in the trunk “in plain view” a plastic grocery bag containing marijuana,

$2,275 in small denomination bills, bags, and rolling paper.8

      Following his arrest, Davis moved to suppress the evidence, arguing that the

traffic stop, impoundment, and inventory search of his car were unlawful. At the

suppression hearing, Davis’s insurance agent testified that Davis had valid insurance

at the time of the stop and that the after-hours operator, who was not local, would not

necessarily have access to this information. The agent conceded, however, that

      for whatever reason, . . . the database that shows in the tag office that
      someone has insurance and [State Farm] [in]putting in that policy did
      not sync up. So after that 30-day binder expired, it appeared as though
      there was no insurance in the database even though there was.


The State Farm agent also testified that the insurance binder Davis showed the officer

“would not indicate valid insurance after the 30 days.”

      Davis elicited testimony from the officer that his sole training with respect to

conducting an inventory search was to fill out a form listing items to be noted. The

officer also testified, however, that police department policy required that before

having vehicles towed, officers conduct an inventory search to look for “the spare


      8
       The officer testified the he smelled the odor of marijuana immediately after
opening the trunk.

                                          4
tire, the jack, stereo and audio player, any special equipment, [and] the glove

compartment, and any damaged parts need to be noted, and anything other – special

or anything remarks that need to be made.”

      The trial court denied the motion to suppress, finding that “[t]he police officer

had a reasonable and articulable suspicion to stop the vehicle and was authorized to

conduct an inventory search of the vehicle.” Davis obtained a certificate of immediate

review, and this Court granted his application for an interlocutory appeal. On appeal,

Davis argues that the impoundment of his vehicle and subsequent inventory search

were unlawful. We disagree.

      Davis does not challenge the officer’s decision to initiate a traffic stop. Instead,

he argues that there was no lawful reason for the impoundment because although the

database the officer checked indicated that Davis’s vehicle was not insured, the

printed materials Davis provided demonstrated proof of coverage. This argument

overlooks his insurance agent’s testimony that the binder had expired and would not

show valid proof of coverage 30 days after issuance. Under these circumstances, the




                                           5
officer’s decision to prohibit Davis from driving his car was not improper.9 The next

question, therefore, is whether the impoundment of the vehicle was proper.10

      It is well settled that “[c]ases supporting the State’s right to impound a vehicle

. . . are founded on a doctrine of necessity.”11


      9
         See Grizzle v. State, 310 Ga. App. 577, 579-580 (1), n. 8 (713 SE2d 701)
(2011) (absent proof that motorcyle was insured, it “could not be lawfully driven by
anyone”); Dover v. State, 307 Ga. App. 126, 128 (1) (a) (704 SE2d 235) (2010) (“the
vehicle was not insured, so it could not be driven”). We note that the State does not
argue that police searched the car incident to Davis’s arrest, and there was no
evidence that Officer Choudhery placed Davis under arrest before he fled the scene.
See OCGA § 40-6-10 (a) (6) (“If a law enforcement officer of this [S]tate determines
that the owner or operator of a motor vehicle subject to the provisions of this Code
section does not have proof or evidence of required minimum insurance coverage, the
arresting officer shall issue a uniform traffic citation for operating a motor vehicle
without proof of insurance. If the court or arresting officer determines that the
operator is not the owner, then a uniform traffic citation may be issued to the owner
for authorizing the operation of a motor vehicle without proof of insurance.”)
(emphasis supplied). But see OCGA § 17-4-23 (a) (arrest by issuance of citation).
      10
         We note that impoundment was not proper under OCGA § 40-6-206 (d),
which provides that “[b]ecause uninsured vehicles pose a threat to the public safety
and health,” law enforcement officers may impound a vehicle when a person is
charged with OCGA § 40-6-10 (a) or (b) “if such person admits to the law
enforcement officer that there is no insurance in effect on the vehicle or if the law
enforcement officer verifies that the proof of insurance provided by such person is
fraudulent.” “Neither of these conditions was present, so [the officer] lacked authority
to impound the vehicle under OCGA § 40-6-206 (d).” State v. Lamb, 202 Ga. App.
69, 71 (2) (413 SE2d 511) (1991) (physical precedent only).
      11
         (Punctuation omitted.) Dover, 307 Ga. App. at 128 (1) (a) (discussing
necessity of impoundment in light of driver’s arrest).

                                           6
      Under that doctrine, while the police may not impound a car to search
      for contraband, they may impound a vehicle if they must take charge of
      it for some reason. And ultimately, the test for the validity of the
      police’s conduct is whether, under the circumstances then confronting
      the police, their conduct was reasonable within the meaning of the
      Fourth Amendment. More specifically, the test is whether the
      impoundment was reasonably necessary under the circumstances, not
      whether it was absolutely necessary. Furthermore, subsequent to a
      reasonable impoundment, the contents of an impounded vehicle are
      routinely inventoried to protect the property of the owner, protect the
      officers against claims for lost or stolen property, and protect the police
      from potential danger. Finally, inventories conducted by the police
      pursuant to standard police procedures are deemed to be reasonable
      under the Fourth Amendment.12


      Here, Davis’s car was parked on the side of a major road late at night, and

because there was no proof that the vehicle was insured, towing it was the only viable

option for removing it from the roadway. And there is no evidence that Davis

expressed a preference for a towing company. Under these circumstances, the trial

court did not err by finding that impoundment was reasonably necessary.13


      12
           (Footnotes and punctuation omitted.) Grizzle, 310 Ga. App. at 579 (1).
      13
         See Beville v. State, 322 Ga. App. 673, 677 (3) (b) (745 SE2d 858) (2013);
Staley v. State, 224 Ga. App. 806, 807 (1) (482 SE2d 459) (1997) (“Given the lack
of proof that the truck was insured, [the defendant’s] inability to drive the truck due

                                           7
      Davis also argues that the inventory search was invalid because there was no

evidence that it was conducted pursuant to an established police department policy.

He relies upon Capellan v. State,14 in which this Court held that a police inventory

search was unreasonable because, given the lack of evidence of police department

policy on inventory searches or a reasonable inventory procedure, “it is difficult, if

not impossible, to conclude that the inventory was conducted pursuant to such policy

and not simply a ‘rummaging’ to discover incriminating evidence.”15

      Here, there was evidence that Athens-Clarke County Police Department policy

required an inventory search of all vehicles prior to towing in order to provide a list



to his suspended license, the fact that the truck was sitting in the lane of travel on the
roadway, and [the defendant’s] failure to make any request regarding a wrecker
service, it was not unreasonable under the Fourth Amendment and the circumstances
facing [the officer] at the time for him to call a wrecker and have the truck
impounded.”). But see State v. Darabaris, 159 Ga. App. 121, 123 (282 SE2d 744)
(1981) (impoundment not reasonably necessary because the police did not ask the
owner, who although under arrest, was present, if he had a preference regarding
which towing service to use). Here, Davis does not argue that the officer had an
obligation to permit Davis to select his own towing service, nor does he otherwise
challenge the officer’s summoning of a tow truck once he made the decision to have
the car towed; instead, Davis limits his argument to the allegedly conflicting evidence
regarding whether there was proof that the vehicle was insured.
      14
           316 Ga. App. 467 (729 SE2d 602) (2012).
      15
           Id. at 470.

                                            8
of valuables, damage to the vehicle, or other notable issues or items, and that the

officer was trained in how to complete the inventory form. Thus, the trial court did

not err by concluding that the officer’s decision to search Davis’s car was proper.16

      Judgment affirmed. Miller and Dillard, JJ., concur.




      16
         See Askew v. State, 326 Ga. App. 859, 863 (755 SE2d 283) (2014); Grizzle,
310 Ga. App. at 580-581 (2); Staley, 224 Ga. App. at 808 (1). Compare Capellan, 316
Ga. App. at 470. And having concluded that the inventory search of the trunk was
proper, we reject Davis’s argument that the trial court erred by denying the motion
to suppress the items found in the plastic grocery bag because there was no evidence
of a specific policy regarding opening closed containers during an inventory search.
Based upon the officer’s testimony that he smelled marijuana as soon as the trunk was
opened, the police were authorized to open the bag. See Jones v. State, 319 Ga. App.
678, 678-679 (1) (738 SE2d 130) (2013).

                                         9